Hill, J.
Where a creditor brought suit in a city court on a note against an insolvent debtor, to obtain a common-law judgment against the debtor for principal, interest, and attorney’s fees, and no equitable relief was sought, it was error, on the application of receivers of the debtor, to order that the creditor be made a party to receivership proceedings pending in the superior court, and to enjoin the "creditor (plaintiff in error) from further prosecution of its suit in the city court. Citizens Bank v. Hubbard, 70 Ga. 411; and see Bradford v. Cooledge, 103 Ga. 753 (30 S. E. 579). Judgment reversed. All the Justices concur.